Citation Nr: 1433160	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-44 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date, prior to March 10, 2008, for the grant of service connection for major depressive disorder.  


REPRESENTATION

Appellant represented by:	To be determined


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1972 to December 1983.  He died in February 2012.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of clear and unmistakable error (CUE) in the April 1984 denial of service connection for depression and acrophobia has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2, 2014 Written Brief Presentation, The American Legion.   Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A(a).  Any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.  
Here, the Veteran died in February 2012, with a pending appeal.  In March 2012, the appellant submitted a VA Form 21-534.  In May 2012, the RO sent the appellant a letter which acknowledged her claim for Dependency and Indemnity Compensation, death and accrued benefits.  An October 2012 rating decision denied service connection for cause of death.  It further noted that since the Veteran did not have any claims pending at the time of his death, there was no basis for any accrued benefits.  However, in January 2013, the Pension Management Center issued a memorandum to the Waco RO which stated, "we are sending this memo to your office as an indication that a substitution is valid and your office has jurisdiction . . . [p]lease reactivate the Veteran's appeal for substitution and make a decision on both the appeal and claim for accrued benefits."  In a separate letter, the Waco RO sent the appellant notice that her VA Form 21-534 was being accepted as a claim for a Substitution of Appeal.  However, no actual decision was issued in regard to the claim for substitution.  The appellant is entitled to a determination on whether she is eligible for this substitution, and if so, to have the claim adjudicated accordingly.  See Fast Letter 10-30 (Aug. 10, 2010).

Typically, adjudication of substitution will happen administratively, without the need for remand.  However, since there are other outstanding issues that need to be addressed, in the interest of judicial economy, the Board directs the agency of original jurisdiction to handle the substitution matter concurrently.  

The Veteran had a travel Board hearing request pending at the time of his death.  Since the appellant is eligible to be substituted as the claimant for purposes of processing the claim to completion, the appellant - as a substitute - would be entitled to a travel Board hearing.  On remand, the RO should clarify if the appellant desires to have a hearing before a Board member and if so, schedule the appellant for an appropriate hearing.  

However, prior to a hearing being scheduled, clarification as to who is representing the appellant is necessary.  The Veteran executed a VA Form 21-22 which appointed the Texas Veterans Commission (TVC) as his representative in July 2008.  In March 2012, the appellant executed a VA Form 21-22 which appointed the American Legion as her representative.  However, the Veterans Benefits Management System (VBMS) reflects that the current representative is TVC.  Further, the Share system reflects that TVC is the proper representative as of October 2013.  There is no accompanying VA Form 21-22.  As it unclear as to whether there is an outstanding VA Form 21-22 in favor of TVC, the RO should take the necessary steps to verify the appellant's proper representative.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should clarify, in writing, the appellant's intentions regarding her representation in this appeal, and appropriate documentation (i.e., VA Form 21-22 or VA Form 21-22a) concerning such representation should be associated with the claims file.

2.  Then, adjudicate the appellant's substitution claim.  See Fast Letter 10-30.  Although no particular format for the decision is required, it is requested that the document notifies the appellant and her representative of the decision made, the reasons for the determination, the right to a hearing, and the right to representation and appellate rights, in accordance with 38 C.F.R. § 3.103(b).  

3.  After determining whether the appellant's request for substitution should be granted, take any other action deemed warranted.  If, but only if, any additional pertinent evidence is considered, and/or any determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto before the case is returned to the Board.

4.  After the issue of substitution has been adjudicated, contact the appellant and ask her to clarify whether she wants a hearing before a Veterans Law Judge (in-person or via videoconferencing).  (Veteran elected for a travel Board hearing on his VA Form 9)  If she requests such a hearing, schedule the appellant for a hearing per her request.

5.  After ensuring that the above action is complete and if the appellant declines a hearing before a Veterans Law Judge, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

